Per Curiam:
We will consider this case only as presented by the assignments of error. The first alleges that the court below erred in admitting in evidence the libelous letter, for the reason that “ the handwriting and execution thereof by defendant not having been proven.” Catharine Aspell, one of the plaintiffs, dis> tinctly testified that she was familiar with the defendant’s handwriting, and that the letter was his. Not only so, but *66the defendant, when on the stand, identified the letter as. his when it was shown to him. It was also identified by Mr. Orton, to whom it was addressed. More complete proof of the authorship could not well have been submitted.
The same objection was also made to the admission of the envelope. We need not discuss this, as the envelope was of no importance. The libel which was the subject of the contention was contained in the letter, not on the envelope.
The third and last assignment is entirely without merit. The learned judge did not charge that “ the letter was on its face, per se, libelous.” What he did say was this: “ It is for you to determine from the letter what the writer intended by the language. If you determine he intended to reflect on her character; to intimate that the plaintiff was dishonest, or dishonorable, or indecent, then the paper is libelous, and it is your duty to find it so.” The jury found the truth of the innuendoes, and whether rightfully or not, is not our province to determine. There is nothing in either assignment to raise the question whether the article was a libel per se.
It is proper to add to what has been said about the third assignment that it does not conform to the Rules of Court. Rule XXIII. provides that “ when the error assigned is to the. charge of the court, or to answers to points, the part of the charge or the points and answers referred to must be quoted totidem verbis in the specification.” Instead of doing so, the third assignment gives, not the language of the court, but what the learned counsel supposed was its legal effect, in which as we have seen, he was entirely mistaken. No more apt illustration could be given of the wisdom of the rule, and its necessity.
Judgment affirmed.